260 F.2d 357
DU BOIS PLASTIC PRODUCTS, INC., et al., Appellants,v.UNITED STATES SAFETY SERVICE CO., a Missouri Corporation.
No. 16084.
United States Court of Appeals Eighth Circuit.
October 20, 1958.

Appeal from the United States District Court for the Western District of Missouri.
Thomas E. Scofield, Kansas City, Mo., and Conrad Christel, Buffalo, N. Y., for appellants.
Donald E. Johnson and C. Earl Hovey, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, on stipulation of parties.